SENTENCIA
Habiéndose examinado los alegatos de las partes, la transcripción y exposición narrativa de la prueba y los autos originales del caso, y conforme con las disposiciones del Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141, así como la jurisprudencia aplicable de este Tribunal, se revoca la sentencia recurrida dictada por el entonces Tribunal Superior, Sala de Carolina (Hon. Magali Hosta de Modesti, Juez) el 15 de octubre de 1993 y, en su lugar, se dicta otra que declara sin lugar la demanda presentada en el caso de epígrafe.
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Corrada Del Río emitió una opinión de conformidad, a la que se unió el Juez Presidente Señor Andréu García. El Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón concurrieron sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente en parte *470y disidente en parte. El Juez Asociado Señor Negrón Gar-cía disiente al expresar que “[l]a demandada recurrente Toys “R” Us, según testimonio de su único testigo, el ge-rente Jorge Negrón Martínez, ‘sabí[a] que podían ocurrir accidentes con esa puerta abriendo hacia el pasillo’. E.N.P., pág. 9. Por tal razón, pusieron dos (2) barandas. Además, eran conscientes de que aun con las dos (2) barandas ins-taladas, una persona podría estar parada frente a la puerta y, al ésta abrir automáticamente, causar un accidente. A tal efecto, instalaron en la puerta un detector de movimiento con el propósito de que la puerta no abr[iera] automáticamente si alguien est[aba] saliendo y en ese momento est[aba] pasando alguien al frente’. Id., pág. 8. Sin embargo, debido a que el detector es de movi-mientos, no sirvió para captar la presencia del menor detenido. En vista de que la demandada recurrente Toys “R” Us previo que, aun con las barandas, podría ocurrir un accidente y que la instalación del censor no era suficiente, incurrió en responsabilidad. Ahora bien, la demandante re-currida Mirelsa Colón García aceptó ‘que había ido antes a la tienda una vez, se imagina que sí fue con el nene’. Ade-más, ‘había salido por la puerta de salida’ que es objeto de este accidente. íd., pág. 7. Conocía, pues, que la puerta abría hacia afuera y no tomó las precauciones adecuadas para evitar el accidente de su hijo. Están presentes los ele-mentos de negligencia comparada imputables a ella”. El Juez Asociado Señor Hernández Denton emitió una opi-nión disidente.
CFdo.) Francisco R. Agrait Liado Secretario General
*471— O —
Opinión de conformidad del
Juez Asociado Señor Corrada Del Río,
a la que se une el Juez Presidente Señor An-dréu García.
El recurso ante nos cuestiona la apreciación de la prueba que hiciera el tribunal de instancia (Hon. Magali Hosta Modesti, Juez) para determinar negligencia en un caso de daños y peijuicios. Cuestiona, además, la valoriza-ción de los daños hecha por dicho foro y la imposición de honorarios de abogado. Por las razones que expondremos a continuación, concluimos que los errores señalados fueron cometidos y procedemos a revocar la sentencia recurrida.
i — I
Los hechos incontrovertidos en este caso se relatan a continuación.
La Sra. Mirelsa Colón García, por sí y en representación de su hijo menor Carlos Colón Colón, presentó una de-manda por daños y perjuicios en el Tribunal Superior, Sala de Carolina. Los hechos que dieron origen a la demanda surgen de la sentencia del tribunal de instancia y de los escritos de las partes.
El 18 de diciembre de 1991, aproximadamente a las 5:00 de la tarde, la señora Colón García y su hijo menor de dos (2) años, Carlos Alberto, acompañados de otros familiares, se disponían a entrar al establecimiento Toys “R” Us de Carolina para comprar unos juguetes. Al pasar frente a la puerta de salida, ésta se abrió de súbito, propinándole un fuerte golpe al menor Carlos Alberto, que le pinchó el dedo grueso del pie izquierdo y lo laceró con la parte inferior filosa de la puerta de metal.(1) La parte demandante alegó *472que el accidente se debió a la negligencia exclusiva de la parte demandada. (2)
El tribunal de instancia dictó sentencia que declaró con lugar la demanda y condenó a Toys “R” Us a pagar al me-nor Carlos Alberto la suma de veinte mil dólares ($20,000) y a la señora Colón García la suma de diez mil dólares ($10,000). Le impuso, además, mil dólares ($1,000) en con-cepto de honorarios de abogado.(3)
Inconforme con el resultado, la parte demandada recu-rrente acude ante nos mediante un recurso de revisión. Emitimos una orden para que los demandantes recurridos mostraran causa por la cual no deba expedirse el auto so-licitado y revocarse la sentencia.
Luego de completarse el trámite procesal de perfeccio-namiento del recurso, habiendo comparecido la parte de-mandante recurrida y con el beneficio de los documentos que obran en los autos, podemos proceder a resolver las controversias y cuestiones de derecho planteadas.
En su recurso de revisión, la demandada recurrente se-ñala la comisión de los siguientes cinco (5) errores por parte del tribunal de instancia:
PRIMERO: No se alegó en la demanda ni se probó en el juicio que la demandada compareciente hubiese incurrido en culpa o negligencia alguna por lo que el tribunal de instancia debió estimar la defensa afirmativa invocada al efecto.
SEGUNDO: El criterio de previsión en que se fundamenta la *473sentencia es contrario al derecho prevaleciente según expuesto por la jurisprudencia de este Tribunal.
TERCERO: La sentencia recurrida tiene el efecto de conver-tir a la compareciente en aseguradora de sus parroquianos lo cual es contrario a la jurisprudencia de este Tribunal.
CUARTO: Las indemnizaciones de $20,000.00 concedida al menor y de $10,000.00 a su madre son excesivas y no guardan proporción con los daños probados.
QUINTO: La demandada no incurrió en temeridad al defen-derse de la acción por lo que es erróneo condenarle al pago de $1,000.00 de honorarios de abogado. Solicitud de revisión, pág. 4.
H-i í — I
Por estar íntimamente relacionados, discutiremos en conjunto los primeros tres (3) señalamientos de error.
Este Tribunal ha expresado, reiteradamente, que el dueño u operador de un establecimiento abierto al público “ ‘no es un asegurador de la seguridad de los clientes del negocio, y su deber sólo se extiende al ejercicio del cuidado razonable para su protección’ Goose v. Hilton Hotels, 79 D.P.R. 523, 527 (1956). Se ha impuesto, pues, responsabi-lidad al operador del establecimiento público en casos que encerraban “condiciones peligrosas existentes dentro de los establecimientos correspondientes, los cuales eran de cono-cimiento de los propietarios o su conocimiento podía impu-társele a éstos”. (Enfasis en el original.) Cotto v. C.M. Ins. Co., 116 D.P.R. 644, 650 (1985).
Las alegaciones de negligencia de la demanda aparecen en los párrafos 5 y 7 que expresan, a tales efectos:
5. Al pasar los demandantes frente a la puerta de salida, ésta se abrió de súbito sin emitir señal o aviso de índole alguna que permitiera a las personas percatarse de ese suceso dando un fuerte golpe en el pie izquierdo al menor Carlos Alberto Colón causándole severos traumas, intensa profusión de san-gre, inflamación, dolores internos y requiriendo asistencia mé-dica inmediata.
7. La causa del referido accidente fue la única y exclusiva negligencia de la parte demandada por su falta de previsión en *474mantener su establecimiento, y particularmente las puertas de entrada y salida de sus áreas circundantes, libre de condiciones de peligrosidad que evitaran daños a las personas que visitan el establecimiento comercial. Solicitud de revisión, pág. 5.
Examinadas las alegaciones del citado párrafo 5, debe-mos concluir que éstas son insuficientes para exponer una reclamación que justifique la concesión de un remedio. El hecho en sí de que la puerta automática abra sin emitir señal o aviso de índole alguna no es indicativo de negli-gencia.
Por otro lado, en cuanto a la falta de previsión en man-tener su establecimiento, particularmente las puertas de entrada y salida y sus áreas circundantes, libre de condi-ciones de peligrosidad que eviten daños, ésta no se funda-menta por la prueba presentada.
La prueba de la parte demandante recurrida, sobre quien recae el peso de establecer sus alegaciones —Vaquería Garrochales, Inc. v. A.P.P.R., 106 D.P.R. 799 (1978)— falló en demostrar que el área donde ocurrió el accidente fuese peligrosa y que la demandada recurrente hubiese in-currido en falta de previsión. Por ello, el tribunal de ins-tancia debió estimar la defensa afirmativa que a tales efec-tos invocó la demandada recurrente en su contestación a la demanda. En Cotto v. C.M. Ins. Co., supra, establecimos que no basta con alegar que una persona sufrió un acci-dente sino que, además, hay que alegar y probar que el accidente se causó por la culpa o negligencia de la deman-dada.
Las alegaciones de la demanda, en el caso ante nos, se encuentran huérfanas de expresiones que reflejen cuáles eran las condiciones peligrosas existentes en el estableci-miento de la demandada recurrente, ni la prueba enmendó tales alegaciones, pues luego de examinada la transcrip-ción de la prueba que obra en autos, entendemos que hay carencia total de prueba a tal efecto. Aquí, como en Cotto v. C.M. Ins. Co., supra,-pág. 652, “el tribunal de instancia no *475tuvo ante sí prueba de índole alguna de dónde, ni tan si-quiera, se pueda inferir que en el establecimiento en con-troversia existía una condición peligrosa; mucho menos, por lo tanto, prueba de que los demandados pudieran tener conocimiento de ella”.
Sobre este particular la sentencia recurrida determinó que la demandada recurrente incurrió en negligencia “por su falta de previsión en mantener en su establecimiento, particularmente las puertas de entrada y salida de sus áreas circundantes, libre de condiciones de peligrosidad”. (Enfasis suplido.) Apéndice, pág. 2. La sentencia no señala en qué consistían las “condiciones de peligrosidad” que la compareciente demandada recurrente debió anticipar o prever, aunque en sus conclusiones de derecho expone que “[u]na persona prudente [y razonable] pudo haber antici-pado que el mecanismo electrónico para abrir y cerrar las puertas del local, podría causarle daños a un niño”. Apén-dice, pág. 5.
No desfiló ante el tribunal a quo prueba alguna de que la puerta de salida, o el sistema fotoeléctrico que la opera, crease condición de peligrosidad alguna que requiriese el deber de previsión que impone la sentencia recurrida. En efecto, la condición de previsibilidad en que se basa la sen-tencia recurrida está reñida con pronunciamientos previos de este Tribunal, que más adelante discutimos.
Sobre el aspecto de peligrosidad de las puertas operadas electrónicamente, se expresa en 62 Am Jur 2d Premises Liability Sec. 539, págs. 97 — 98 (1990):

Sec. 539. Electrically operated doors

Electric doors, generally activated by stepping on a floor mat or by a beam (“magic-eye”), are not in themselves unsafe, and the fact that a person is injured is not in itself proof of negligence, since it is well known that such doors may, by their nature, stroke or brush a person stepping into their path. But it may be negligence to maintain an activator mat which is narrow and not bordered by restraining railings, or which is partly concealed. (Escolios omitidos.)
*476La narración del accidente, según lo expresó en el juicio la madre del menor, fue la siguiente:
El .pasillo se reduce porque tiene una verja frente a la puerta; yo estaba frente a la puerta; estaba fuera de la verjita, en la puntita de las rejas. Lo que yo sentí fue un halón que el nene me dio; ese halón fue cuando la puerta lo impactó; fue un halón hacia abajo. La puerta no le golpeó el cuerpo, sino fue el pie.
La puerta pilló el dedo gordo del pie del menor, mientras éste trataba de entrar de frente por la puerta de salida. El accidente no habría ocurrido si la madre del menor lo hu-biese mantenido bajo su control fuera del área bordeada por los rieles elevados (en adelante las barandas) colocados a ambos lados de la puerta.(4) En ese sentido precisa enfa-tizar que, cuando la puerta está abierta en su máxima ex-tensión, ésta no sobresale del extremo de las barandas ele-vadas, por lo que quedan protegidas las personas que pasan de largo frente a la puerta y a riesgo únicamente quienes intenten penetrar de frente la puerta de salida. La conclusión final es que aquí se trata de un suceso desafor-tunado causado por la negligencia de la madre al no man-tener a un niño de dos (2) años bajo su control y permitir que éste pretendiera entrar por la puerta de salida, no me-diando culpa o negligencia de la parte demandada recur-rente. Por ello, la sentencia recurrida debe ser revocada. Estando el niño protegido y custodiado por su madre, la demandada no estaba en posición de anticipar que el niño invadiría el área de la puerta de salida. Véase, por la se-mejanza que guarda con este caso, nuestras expresiones en Ortiz v. Levitt & Sons, 101 D.P.R. 290, 293 (1973), donde se expresa:
La acción de la demandada manteniendo verjas protectoras a ambos lados del canal de desagüe ... y fijando letreros clara-*477mente legibles ... satisface las normas de previsibilidad en pro-tección de los niños que recorren esos predios. (Énfasis suplido.)
Procede, por ende, dictar sentencia en reconsideración decla-rando sin lugar la demanda por la ausencia total de negligencia imputable a la demandada. Apéndice, pág. 15.
En Dworkin v. S.J. Intercont. Hotel Corp., 91 D.P.R. 584 (1964), se revocó una sentencia que impuso responsabili-dad a un hotel cuando la puerta de la habitación donde se hospedaba el allí demandante le pilló un dedo. Expone allí este Tribunal, en cuanto al criterio de previsibilidad:
A poco que se examine la conclusión de derecho que dio mar-gen a la sentencia, se observará que la responsabilidad im-puesta a la parte demandada se funda en su supuesta falta de previsión. Repetidamente hemos reconocido ese criterio como base para la responsabilidad extracontractual. Molina Rodríguez v. Caribe Motors Corp., 90 D.P.R. 458 (1964); Rabón Escabí v. Axtmayer, 90 D.P.R. 20 (1964); Cruz Costales v. E.L.A., 89 D.P.R. 105 (1963); Weber v. Mejias, 85 D.P.R. 76, 80 (1962); Ortiz Fuentes v. Presbysterian Hospital, 83 D.P.R. 308 (1961); Baralt et al. v. ELA, 83 D.P.R. 277, 283-284 (1961). Sin embargo, ello no quiere decir que una persona esté obligada a prever todos los posibles riesgos que puedan concebiblemente estar en-vueltos en una determinada situación pues prácticamente se convertiría entonces en una responsabilidad absoluta, similar a la de un asegurador. En Hernández v. Gobierno de la Capital, 81 D.P.R. 1031, 1038 (1960), expusimos el mismo concepto en estas palabras: “El deber de previsión no se extiende a todo peligro imaginable que concebiblemente pueda amenazar la se-guridad ... sino a aquél que es probable que suceda y que lleva-ría a una persona prudente a anticiparlo”. Véanse, además, Lugo Pérez v. Santo Asilo de Damas, 89 D.P.R. 247 (1963); y; Harper y James, The Law of Torts, (ed.1956), [Sec.] 20.5; Pros-ser, Law of Torts (2a. ed. 2955), págs. 252 y ss. Dworkin v. S.J. Intercont. Hotel Corp., supra, págs. 586-587.
La prueba en el caso de autos no estableció, como tam-poco en Dworkin v. S.J. Intercont. Hotel Corp., supra, págs. 588-589, “que la empresa estuviera advertida de ningún riesgo especial”, y “mucho menos de la acción” (id., pág. 589) del menor de colocarse en el área de la puerta de salida. La puerta, como hemos expuesto, está bordeada por *478dos (2) barandas para evitar, precisamente, la situación que prevaleció en Santaella Negrón v. Licari, 83 D.P.R. 887 (1961), cert. denegado, 369 U.S. 852 (1962), puesto que allí la puerta abría hacia el pasillo “sin protección alguna para el que transita por el pasillo” (id., pág. 902), mientras que aquí había barandas instaladas a cada lado de la puerta, que daba hacia el frente para permitir la salida de personas.
Sobre este particular, en Rivera Matos v. Amador, 86 D.P.R. 856, 861 (1962), expresamos que “los hechos proba-dos demuestran que el demandado no podía razonable-mente anticipar que el resultado de su conducta normal de cerrar [o abrir] la puerta” mediante un sistema electrónico “fuera el de lesionar al demandante, a menos que se pre-tenda sostener que ésta es inherentemente una actuación peligrosa y que siempre envuelve riesgos para terceras personas”. Id. Aquí, como en Rivera Matos v. Amador, supra, se impone también la revocación de la sentencia. En efecto, la prueba en el tribunal de instancia no reveló la existencia de hecho o circunstancia alguna de la cual la demandada pudiera prever o anticipar algún peligro en la puerta, Nevárez v. Municipio de Vega Alta, 101 D.P.R. 70, 75 (1973), ni de que la parte demandante pudiera sufrir un daño como consecuencia de la operación de la puerta elec-trónica, Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8, 20 (1987), sobre todo ante el hecho no controvertido de que la puerta estaba bordeada por barandas a cada lado. Adviér-tase, además, que la madre del menor admitió que el menor intentaba entrar a la tienda por la puerta de salida. A esos efectos, en el historial del accidente que dio el doctor Mén-dez Coll, su perito, dicha demandante describió el acci-dente, según surge de su deposición, en la forma siguiente:
cuando iban a entrar a la tienda, ... de momento el niño iba a entrar y de momento la puerta abrió hacia el niño ... hacia afuera .... Apéndice, pág. 104.
Esta admisión deja establecido que el niño estuvo en el *479lado dispuesto para la salida, que es la puerta que abre hacia afuera. El accidente, en el caso de autos, se produjo por el descuido de la madre del menor al no controlar sus movimientos de tal forma que éste no se colocara en el área dentro de las barandas por la puerta que estaba clara-mente marcada con la señal de “salida” y que la madre del menor conocía, pues había visitado la tienda con anteriori-dad acompañada por el mismo menor.
Por haberse establecido que en el caso de autos la de-mandada recurrente no incurrió en negligencia, procede que revoquemos la sentencia recurrida y declaremos sin lugar la demanda.
— O —

(1) El acceso para entrar y salir del establecimiento lo constituyen dos (2) puer-tas contiguas ubicadas en una esquina en el extremo suroeste del edificio. Dichas puertas están rotuladas “salida” y “entrada” y operan automáticamente mediante un *472dispositivo electrónico. La puerta de entrada abre hacia el interior y la de salida hacia el exterior.


(2) La parte demandada contestó la demanda y presentó como defensa afirma-tiva que el accidente se debió a la negligencia combinada del menor y de su madre. Presentó, además, reconvención contra la señora Colón García para que le respon-diese por cualquier suma de dinero que la parte demandada le tuviese que pagar al menor.


(3) Copia de la sentencia fue archivada en autos y notificada el 3 de noviembre de 1993. La parte demandada presentó una Moción Solicitando Determinaciones Adicionales y una Moción de Reconsideración. Ambas fueron declaradas “No Ha Lu-gar” mediante una resolución archivada en autos y notificada el 3 de diciembre de 1993.


(4) Vease Exhibit 1, “A” y “B” de la demandada recurrente, Apéndice, pág. 20.